PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/091,261
Filing Date: 4 Oct 2018
Appellant(s): MOREL et al.



__________________
Edwin D. Garlepp (Reg. No. 45,330)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2011 appealing from the office action mailed on 07/09/2020.
(1) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(2) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 1-3, 5-12 and 14-20 are rejected.

(4) Status of Amendments After Final
The examiner has no comment on the appellant’s statement of the status of amendments after final rejection contained in the brief.

(5) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.

(6) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(7) Evidence Relied Upon
The following ground(s) of rejection are applicable to the appealed claims.
GB 2517789 A 	Paul et al.		03-04-2015
US 20120194356 Al 	Haines et al.		08-02-2012 
US 20140338237 Al 	Chu et al.		11-20-2014		
US 20050114212 Al 	Carrez et al.		05-26-2005  

(8) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (GB2517789A) cited in IDS filed on 10/04/2018 (hereinafter referred to as Paul), in view of Haines et al. (US 20120194356 A1) cited in IDS filed on 10/04/2018 (hereinafter referred to as Haines), further in view of Chu et al. (US 20140338237 A1) hereinafter referred to as Chu, further in view of Carrez et al. (US 20050114212 A1) hereinafter referred to as Carrez.

Regarding claim 1. Method for controlling a display means (Paul, fig.1 #72) on board a motor vehicle, the display means including a display area (Paul, fig.1 #22. On page 2 lines 8-10, a shaped light is emitted (The light itself is also a display)) visible from outside the vehicle, the display means being configured to selectively display each of the pictograms (Paul, pg.2 paragraph 2) from a list of a plurality of predetermined pictograms, each predetermined pictogram being representative of a determined situation, (Paul, A vehicle (10) comprising a system (90) for emitting a visible warning (22) externally of the vehicle in the region of an openable door of the vehicle, which visible warning (22) is emitted in dependence upon the system determining that an openable door of the vehicle is about to be opened or has been opened and which visible warning is projected onto a surface external to the vehicle in the region of an openable door of the vehicle as or before the openable door of the vehicle is opened. The visible warning is the predetermined pictogram) wherein the method includes: 
a first step of determining the imminent opening of a door of the vehicle, during which it is checked that at least one parameter representative of the imminent opening of a door of the motor vehicle fulfils at least one predetermined condition, (Paul, page 14 lines 17-20 and pg.15 Based on the received combination of trigger data signals such as stationary vehicle, unbuckled seatbelt, door handle activation, the controller make determination on whether the door is opening. The data signals being the predetermined conditions)
Paul does not disclose a second step of developing a display order that is triggered when the predetermined conditions are fulfilled, and during which an order to display a pictogram representative of the imminent opening of a door of the vehicle on the display means is emitted by an electronic control unit. 
Haines discloses a system (100) has a controller (200) within the parked vehicle, one or more sensor inputs (201) to detect actions of one or more occupants indicating normal preparations to exit or enter the parked vehicle, and one or more imaging devices (242,243) to produce images visible by drivers of approaching vehicles. The controller, communicating with the sensors and imaging devices, activates the imaging devices before the occupant opens the parked vehicle door at an activation time (Haines, display means 102, display area 103, parameter representative of the imminent opening of a door: paragraph [0013], display instruction: paragraph [0050])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Paul with the teachings of Haines since they are both analogous in motor vehicle safety related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Paul with the teachings of Haines in order to provide a warning to drivers of approaching vehicles that the occupant is about to enter or exit relative to the parked vehicle.
The combination of Paul and Haines displaying a sequence of images forming a pictogram on a screen rather than on pavement/ground.
Chu discloses a system for transit vehicle disclosing generating message on an external display signs (Chu, fig.1, [0030] and [0085]. A message is a sequence of images forming a pictogram (the images are the alphabetical letters while the words are the pictogram). LEDs display technology is being used)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Paul and Haines with the teachings of Chu since they are all analogous in motor vehicle safety related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Paul and Haines with the teachings of Chu in order to provide an external display board that is suitable for use in daylight or 
While it is clearly as stated/shown in [0085] of Chu that the message on the transit bus could be updated/changed (meaning dynamic), the combination of Paul, Haines and Chu failed to disclose displaying a dynamic image in the sense of video or moving data.
Carrez discloses a controller supplying video clips for LED board (Carrez, [0005])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of combination of Paul, Haines and Chu with the teachings of Carrez since they are all analogous in motor vehicle safety related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of combination of Paul, Haines and Chu with the teachings of Chu in order to provide targeted advertisement.
Regarding claim 2. Method according to claim 1, wherein a first parameter representative of the imminent opening of a door of the vehicle is formed by the speed of the vehicle, an associated condition to be fulfilled in the first step being that the speed of the vehicle is zero. (Well known in motor vehicle industry that when a vehicle presses the breaks (implies reduced speed), the tail light for breaks come on. Feature is well known) (Paul, pg 14 last paragraph (i) trigger data signal of vehicle being stationary. Further Haines discloses in [0009] that a passenger exits the stopped vehicle (stopped implies vehicle speed is zero)) same rationale as claim 1.
Regarding claim 3. Method according to claim 1, wherein a second parameter representative of the imminent opening of a door of the vehicle is formed by the operating state of the engine of the vehicle, an associated condition to be fulfilled in the first step being that the engine changes from the turned-on state to the turned-off state. (Haines, [0050] occupant can only come out when vehicle at complete stop or not operated (turned-off state)) same rationale as claim 1 Regarding claim 5, the method according to claim 1, wherein the motor vehicle includes a sensor for sensing the presence of a hand of an occupant of the vehicle close to or in contact with an interior control element for opening the door, (Haines, [0013] grabbing of door handle) a fourth parameter representative of the imminent opening of a door of the vehicle being formed by the presence of a hand close to or in contact with the interior opening control element, (Haines, [0013] hand in proximity of door handle) an associated condition to be fulfilled in the first step being the presence of a hand close to the interior opening control element being detected. (Haines, [0046] hand and proximity sensor) same rationale as claim 1Regarding claim 6. Method according to claim 5, wherein the presence sensor is formed by at least one camera. (Well known in the field to use camera to monitor vehicle (Haines, [0013] proximity sensor) As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to use infrared sensor arranged close to the interior opening control element in order to lower power usage.Regarding claim 8. Method according to claim 5, wherein the proximity sensor is formed by at least one capacitive sensor arranged close to the interior opening control element. (Haines, [0013]) As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to use infrared sensor arranged close to the interior opening control element in order to lower cost.
Regarding claim 9. Method according to claim 1, wherein a parameter representative of (Haines, fig.2 210) same rationale as claim 1Regarding claim 10. Method according to claim 1, wherein a parameter representative of the imminent opening of a door of the vehicle is formed by the detection of an occupant on his seat, an associated condition to be fulfilled in the first step being that a weight greater than a determined threshold is detected on said seat. (Haines, fig.2 sensor 202 and [0046] sensor 202 measures the weight of occupant) As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to place the weight sensor 202 under to determine the presence/absence of occupant such that when the occupant lift himself (Threshold being zero and greater than zero when sitting) in order to accurately determine occupant intent of exiting the vehicle.Regarding claim 11. Method according to claim 1, wherein a parameter representative of the imminent opening of a door of the vehicle is formed by the locking state of a lock of at least one door, an associated condition to be fulfilled in the first step being that the lock of at least one door changes from a locked state to an unlocked state. (Haines, [0057] lock sensors are provided and work in collaboration with other features to ensure safe exit in light of incoming vehicle for example) Same rationale as claim 1(Haines [0049] the use/presence of GPS device is disclosed) Use of GPS interface is well known in the field as a tool for setting destination. As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to incorporate a GPS interface allowing a user to set navigation guidance in order to accurately recognize destination point upon arrival and decide on exiting safely the vehicle.Regarding claim 14. Method according to claim 5, wherein the motor vehicle includes two display means that are each arranged on a side of the vehicle, at least one of the parameters representative of the imminent opening of a door of the vehicle being able to detect the side on which the door whose opening is imminent is situated, the display order developed in the second step being sent only to the display means arranged on the same side as said door whose imminent opening was detected in the first step. (Haines, display means 102, display area 103/107, parameter representative of the imminent opening of a door: paragraph [0013], display instruction: paragraph [0043] [0050] imaging means for displaying warning are on driver and passenger side) As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to only display warning on the side where (Chu, fig.1 #125) The choice of single display is a matter of design choice. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to a single display means in the rear in order to reduce power usage.Regarding claim 16. Method according to claim 1, wherein the motor vehicle includes at least one display means that is arranged on the side and/or at the front of the vehicle. (Haines, display means 102, display area 103 See fig.1) and (Chu, fig.1) Same rationale as claim 1.Regarding claim 17, the claim recites a system (Paul, Abstract, system 90 and page 1 “technical field” section) performing the method of claim 1. The claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 17. Regarding claim 18. Display system according to claim 17, wherein each device for detecting parameters representative of the imminent opening of a door of the vehicle is chosen from the following list: a speed sensor of the vehicle; a manual control element for turning off an engine of the vehicle; a timer measuring the time that has elapsed starting from the turning off of the engine of the vehicle; a sensor for sensing the (Haines, fig.2 and [0048]-[0050] a list of sensors as components of system is provided) same rationale as claim 17.Regarding claim 19. Motor vehicle comprising a display system according to claim 17. (Chu, abstract and [0011]) same rationale as claim 17Regarding claim 20. Method according to claim 2, wherein a second parameter representative of the imminent opening of a door of the vehicle is formed by the operating state of the engine of the vehicle, an associated condition to be fulfilled in the first step being that the engine changes from the turned-on state to the turned-off state. (Haines, [0050] occupant can only come out when vehicle at complete stop or not operated (turned-off state)) same rationale as claim 2

Allowable Subject Matter
Claims 4 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: No prior art discloses alone or in combination the italicized and bolded features:
wherein a third parameter representative of the imminent opening of a door of the vehicle is formed by the time that has elapsed since an engine of the vehicle was turned off, an associated condition to be fulfilled in the first step being that a time delay has been exceeded, starting from the turning off of the engine of the vehicle. Regarding claim 13. Method for controlling a display means on board a motor vehicle, the display means including a display area visible from outside the vehicle, the display means being configured to selectively display each of the pictograms from a list of a wherein the vehicle is equipped with an automatic parking assistance device, a parameter representative of the imminent opening of a door of the vehicle being formed by the actuation of the parking assistance device, an associated condition to be fulfilled in the first step being that the parking assistance device has been actuated.

(9) Response to Argument
Appellant’s Argument: Appellant argues with respect to claim 1 that Chu et al. is completely silent on “displaying a sequence of images forming a pictogram.” Further, appellant argues that Carrez failed to disclose a dynamic pictogram.
Examiner’s Response: The examiner respectfully disagrees with Appellant’s statement.
The word “dynamic” could mean updated, changing (not static), or moving. In [0085] of Chu, it is clearly disclosed that the route messages may appear on the display as the transit vehicle operates, in tandem with the message that appears on the external 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KING Y POON/                                                                                                                                                                                                        /MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
Conferees:
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674        

 /KING Y POON/ Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.